Citation Nr: 0902635	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Offices (ROs) in St. Petersburg, 
Florida and in Chicago, Illinois.  


FINDING OF FACT

In December 2008, prior to the promulgation of a decision in 
the current appeal, the veteran asked that his claim for 
service connection for hypertension be withdrawn from 
appellate review in light of the grant of a total disability 
rating based on individual unemployability.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
diabetes mellitus, type II, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a December 2008 statement, the veteran asked that his 
claim on appeal-entitlement to service connection for 
hypertension, on a direct basis and as secondary to the 
service-connected diabetes mellitus, type II-be withdrawn 
from appellate review.  In so requesting, he explained that 
he was satisfied with a recent rating action which had 
granted him a total disability rating based on individual 
unemployability.  In view of his expressed desires, the Board 
concludes that further action with regard to this service 
connection issue is not appropriate.  The Board does not have 
jurisdiction over this withdrawn claim and, as such, must 
dismiss the appeal of this issue.  


ORDER

The claim for service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
diabetes mellitus, type II, is dismissed without prejudice.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


